Case 2:18-cv-01844-GW-KS Document 665 Filed 04/30/20 Page 1 of 7 Page ID #:44947



 1   COOLEY LLP                              COOLEY LLP
     HEIDI L. KEEFE (178960)                 MICHAEL G. RHODES (116127)
 2   (hkeefe@cooley.com)                     (rhodesmg@cooley.com)
 3   MARK R. WEINSTEIN (193043)              101 California Street
     (mweinstein@cooley.com)                 5th Floor
 4   MATTHEW J. BRIGHAM (191428)             San Francisco, CA 94111-5800
     (mbrigham@cooley.com)                   Telephone: (415) 693-2000
 5   3175 Hanover Street                     Facsimile: (415) 693-2222
     Palo Alto, California 94304
 6   Telephone: (650) 843-5000
     Facsimile: (650) 849-7400
 7

 8   ATTORNEYS FOR DEFENDANTS
     FACEBOOK, INC., WHATSAPP INC.
 9   and INSTAGRAM, LLC
10

11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13                                WESTERN DIVISION
14
      BLACKBERRY LIMITED,                    Case Nos. 2:18-cv-01844-GW-KSx;
15                                           2:18-cv-02693-GW-KSx
                    Plaintiff,
16
           v.                                DEFENDANT WHATSAPP’S
17
                                             RESPONSE TO
18    FACEBOOK, INC., WHATSAPP
                                             BLACKBERRY’S
      INC., INSTAGRAM, INC. and
19                                           SUPPLEMENTAL BRIEF IN
      INSTAGRAM, LLC,
                                             OPPOSITION TO MOTION
20                                           FOR SUMMARY JUDGMENT
                    Defendants.
21                                           THAT U.S. PATENT NO.
                                             8,429,236 IS INVALID UNDER
22                                           35 U.S.C. § 101
23

24

25

26

27

28
                                                                 CASE NO. 2:18-CV-01844-GW
                                                        WHATSAPP’S RESPONSE TO BLACKBERRY
                                                         SUPPLEMENTAL BRIEF RE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 665 Filed 04/30/20 Page 2 of 7 Page ID #:44948



 1   I.    ERICSSON CONFIRMS THE ’236 CLAIMS ARE NOT PATENT
 2
           ELIGIBLE

 3         BlackBerry concedes that there is no meaningful difference between the parties’
 4   constructions for “mode selector” and “message generator” for purposes of determining
 5   patent eligibility. Indeed, they are both generic “hardware or software components,”
 6   which perform functions the ’236 claims assign to them. Ericsson confirms that these
 7   device components and their functions do not make the ’236 claims patent eligible.
 8         To start, Ericsson makes clear that the ’236 claims are directed to an abstract
 9   idea. As in Ericsson, the bulk of the ’236 claims provide nothing more than the abstract
10   idea of “don’t talk when no one is listening.” The remaining limitations at most provide
11   only necessary antecedent and subsequent components—i.e., determine whether
12   someone is listening (“mode selector”) and, based on that determination, talk or don’t
13   talk (“message generator”). Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd., ---
14   F.3d ---, 2020 WL 1856498, at *7 (Fed. Cir. Apr. 14, 2020) (“[W]here, as here, the bulk
15   of the claim provides an abstract idea, and the remaining limitations provide only
16   necessary antecedent and subsequent components, the claim’s character as a whole is
17   directed to that abstract idea.”).
18         BlackBerry does not dispute that Ericsson and the ’236 claims both involve
19   functional components, but BlackBerry contends that “the [’236] claims go further and
20   also recite how these components interact with one another to accomplish the objectives
21   of the invention.” (BB Br., ECF No. 664, at 5.) In particular, BlackBerry argues that
22   “the [’236] claims recite (1) the basis on which the a mode is selected (i.e., ‘based on
23   whether a recipient application is actively processing status updates’); and (2) how
24   messages are transmitted in an [sic] resource efficient manner (i.e., ‘using the selected
25   message transmission mode’).” (Id. at 5.) But Ericsson involved a claim that similarly
26   recited (1) the basis on which to grant access to a resource (i.e., “based on an
27   identification”) and (2) how access is controlled (i.e., using “a record of requesting
28   application domain software”). Ericsson, 2020 WL 1856598, at *6 (reproducing claim
                                                                        CASE NO. 2:18-CV-01844-GW
                                               1               WHATSAPP’S RESPONSE TO BLACKBERRY
                                                                SUPPLEMENTAL BRIEF RE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 665 Filed 04/30/20 Page 3 of 7 Page ID #:44949



 1   5), *7. Thus, as in Ericsson, the ’236 claims “do not ‘ha[ve] the specificity required to
 2   transform a claim from one claiming only a result to one claiming a way of achieving
 3   it.’” Id. at *8 (quoting SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir.
 4   2018)). “Merely claiming ‘those functions in general terms, without limiting them to
 5   technical means for performing the functions that are arguably an advance,’ does not
 6   make a claim eligible at step one.” Id. at *8 (quoting Elec. Power Grp., LLC v. Alstom
 7   S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016)).1
 8         Ericsson also makes clear that the ’236 claims do not recite a sufficient inventive
 9   concept to render them patent eligible. In Ericsson, like here, the claims involved only
10   generic computer components for performing the abstract idea. Id. at *9 (“None of
11   these elements are sufficient to turn the claim into anything more than a generic
12   computer for performing the abstract idea of controlling access to resources.”).
13   BlackBerry contends that the ’236 claims are distinguishable because the “‘end-result’
14   of practicing them yields a technical benefit (i.e. conservation of battery and network
15   capacity).” (BB Br. at 6.) But this is irrelevant to the inventive concept analysis. The
16   Federal Circuit in Ericsson observed that “[e]ven assuming that this collection of
17   elements led to a more efficient way of controlling resource access,” this technical
18   benefit did not confer patent eligibility. Ericsson, 2020 WL 1856598, at *9. Instead,
19   “when a claim ‘does no more than require a generic computer to perform generic
20   computer functions,’ as here, the claims lack an inventive concept sufficient to
21   demonstrate eligibility at step two.” Id. (quoting Alice Corp. v. CLS Bank Int’l, 573
22   U.S. 208, 225 (2014)); see also BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281,
23   1290-91 (Fed. Cir. 2018) (“If a claim’s only ‘inventive concept’ is the application of an
24   abstract idea using conventional and well-understood techniques, the claim has not been
25

26   1
      BlackBerry also argues that the ’236 claims are limited to a mobile communications
27   device. But the Federal Circuit observed that “limit[ing] the abstract idea to a particular
     environment—a mobile telephone system—[ ] does not make the claims any less
28
     abstract for the step 1 analysis.” Ericsson, 2020 WL 1856498 at *7.
                                                                         CASE NO. 2:18-CV-01844-GW
                                                2               WHATSAPP’S RESPONSE TO BLACKBERRY
                                                                 SUPPLEMENTAL BRIEF RE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 665 Filed 04/30/20 Page 4 of 7 Page ID #:44950



 1   transformed into a patent-eligible application of an abstract idea….As a matter of law,
 2   narrowing or reformulating an abstract idea does not add ‘significantly more’ to it.”).
 3   II.   BLACKBERRY FAILS TO DISTINGUISH CHARGEPOINT
 4         As explained previously, the proposed constructions by both sides bring this case
 5   squarely in line with ChargePoint. (ECF No. 659 at 5-7.) BlackBerry tries to
 6   distinguish ChargePoint by contending that the problem perceived by the patentee in
 7   that case was not technological in nature, but instead “a lack of a communication
 8   network for [] charging stations which limited the ability to efficiently operate them
 9   from a business perspective.”       (BB Br. at 2-3 (quoting ChargePoint, Inc. v.
10   SemaConnect, Inc., 920 F.3d 759, 768 (Fed. Cir. 2019)).)              But the claims in
11   ChargePoint did provide technical benefits similar to the alleged benefits of the ’236
12   patent, and the Federal Circuit’s conclusion that the claims were nonetheless directed
13   to an abstract idea shows that the ’236 claims are also directed to an abstract idea.
14         In particular, the claims in ChargePoint provided the ability to “modify
15   electricity flow based on demand response communications received from the server.”
16   ChargePoint, 902 F.3d at 764. In other words, the claims described the ability for a
17   charging station to more efficiently charge an electric vehicle’s battery—e.g., if the
18   charging station was informed that electricity demand was low, charge transfer to an
19   electric vehicle could be increased. Id. at 770-771. Despite providing the ability to
20   recharge a battery more quickly, the Federal Circuit observed that “the fact that the
21   electricity flow is modified based on demand response principles does nothing to make
22   this claim directed to something other than an abstract idea.” Id. at 771. Here, the
23   alleged resource conservation by-product of the abstract idea of “don’t talk when no
24   one is listening” cannot be meaningfully distinguished from the battery charging by-
25   product of the abstract idea of “demand response” and matching supply and demand.
26         Similarly, ChargePoint confirms that the ’236 claims lack an inventive concept.
27   The use of the abstract idea of network control in ChargePoint to implement “demand
28   response” is no different than the use of network control in the ’236 claims in carrying
                                                                         CASE NO. 2:18-CV-01844-GW
                                                3               WHATSAPP’S RESPONSE TO BLACKBERRY
                                                                 SUPPLEMENTAL BRIEF RE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 665 Filed 04/30/20 Page 5 of 7 Page ID #:44951



 1   out the abstract idea of “don’t talk when no one is listening.” Id. at 774-775. “[A]
 2   claimed invention’s use of the ineligible concept to which it is directed cannot supply
 3   the inventive concept that renders the invention ‘significantly more’ than that ineligible
 4   concept.” Id. at 774 (quoting BSG Tech, 899 F.3d at 1290). And, as in ChargePoint,
 5   using generic software and hardware components (i.e., “mode selector” and “message
 6   generator”) to perform the abstract idea “is simply an “abstract-idea-based solution
 7   implemented with generic technical components in a conventional way.” Id. at 775.
 8   III.   CARDIONET IS DISTINGUISHABLE
 9          BlackBerry claims that CardioNet, LLC v. InfoBionic, Inc.¸--- F.3d ---, 2020 WL
10   1897237 (Fed. Cir. Apr. 17, 2020), is the most analogous recent Federal Circuit case.
11   (BB Br. at 6-7.) It is not.2 In CardioNet, the claims focused on a specific technique
12   that improved the diagnostic effectiveness of cardiac monitoring devices. CardioNet,
13   2020 WL 1897237 at *5; see also id. at *2-3 (claims). The Federal Circuit observed
14   that there was no suggestion that “the claims merely computerize pre-existing
15   techniques for diagnosing atrial fibrillation and atrial flutter.” Id. at *7.
16          Here, unlike CardioNet, the parties’ proposed constructions confirm that the
17   high-level, functional language of the ’236 claims are directed to an abstract idea. In
18   CardioNet, the claims did more than increase speed or efficiency, unlike here, where
19   the alleged conservation is at best an improvement flowing from the abstract idea itself.
20          BlackBerry also points to CardioNet to contend that the alleged novelty of the
21   ’236 claims shows that they are not directed to an abstract idea. (BB Br. at 7.) But that
22   is a misstatement of CardioNet. The Supreme Court and the Federal Circuit have
23   repeatedly explained that “[t]he ‘novelty’ of any element or steps in a process, or even
24   of the process itself, is of no relevance in determining whether the subject matter of a
25   claim falls within the § 101 categories of possibly patentable subject matter.”
26   Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
27
     2
      CardioNet also involved a motion to dismiss, unlike here. CardioNet, 2020 WL
28
     1897237, at *4.
                                                                           CASE NO. 2:18-CV-01844-GW
                                                 4                WHATSAPP’S RESPONSE TO BLACKBERRY
                                                                   SUPPLEMENTAL BRIEF RE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 665 Filed 04/30/20 Page 6 of 7 Page ID #:44952



 1   Stated differently, even if a claim recites something “[g]roundbreaking, innovative, or
 2   even brilliant,” that is “not enough for eligibility.” SAP Am., Inc. v. Investpic LLC, 898
 3   F.3d 1161, 1163 (Fed. Cir. 2018). In CardioNet, the specific innovative technique
 4   claimed did not involve simply computerizing pre-existing techniques. But here, the
 5   generic, functional limitations recited in the ’236 claims are nothing more than the
 6   computerization of the pre-existing practice of “don’t talk when no one is listening.”
 7   IV.   CLAIM CONSTRUCTION CONFIRMS PREEMPTION CONCERNS
 8         BlackBerry contends that the parties’ constructions show that the ’236 claims are
 9   “directed to a sufficiently definite arrangement of structural components that do not
10   raise undue preemption concerns.” (BB Br. at 1.) But the opposite is true. The parties
11   now agree the ’236 claims encompass any “hardware or software component” operable
12   to perform functions the ’236 claims assign to them. Given these constructions, other
13   than having a “mode selector” to determine if someone is listening or not and a
14   “message generator” to transmit in accordance with that determination, how else would
15   a device implement the abstract idea of “don’t talk when no one is listening”? The fact
16   that WhatsApp did not pursue means-plus-function constructions is irrelevant. As
17   explained, there was a reasonable argument that the patent uses each term “to designate
18   structure, even if the term covers a broad class of structures and even if the term
19   identifies the structures by their function.” (ECF No. 662 at 4 (quoting Skky, Inc. v.
20   MindGeek, S.A.R.L., 859 F.3d 1014, 1019 (Fed. Cir. 2017)) (emphasis added).) In any
21   event, “[w]hile preemption may signal patent ineligible subject matter, the absence of
22   complete preemption does not demonstrate patent eligibility.” Ariosa Diagnostics, Inc.
23   v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).
24   V.    CONCLUSION
25         Defendant WhatsApp Inc. respectfully requests that the Court find the asserted
26   claims of the ’236 patent unpatentable under 35 U.S.C. § 101.
27

28
                                                                         CASE NO. 2:18-CV-01844-GW
                                                5               WHATSAPP’S RESPONSE TO BLACKBERRY
                                                                 SUPPLEMENTAL BRIEF RE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 665 Filed 04/30/20 Page 7 of 7 Page ID #:44953



 1    Dated: April 30, 2020              COOLEY LLP

 2

 3
                                         /s/ Heidi L. Keefe
 4                                          Heidi L. Keefe
 5
                                         COOLEY LLP
 6                                       HEIDI L. KEEFE (178960)
 7                                       (hkeefe@cooley.com)
                                         MARK R. WEINSTEIN (193043)
 8                                       (mweinstein@cooley.com)
 9                                       MATTHEW J. BRIGHAM (191428)
                                         (mbrigham@cooley.com)
10                                       3175 Hanover Street
11                                       Palo Alto, CA 94304-1130
                                         Telephone: (650) 843-5000
12                                       Facsimile: (650) 849-7400
13
                                         COOLEY LLP
14                                       MICHAEL G. RHODES (116127)
15                                       (rhodesmg@cooley.com)
                                         101 California Street
16                                       5th Floor
17                                       San Francisco, CA 94111-5800
                                         Telephone: (415) 693-2000
18                                       Facsimile: (415) 693-2222
19
                                         Attorneys for Defendants
20                                       FACEBOOK, INC., WHATSAPP INC.,
21                                       INSTAGRAM, INC., and INSTAGRAM,
                                         LLC
22

23

24

25

26

27

28
                                                                   CASE NO. 2:18-CV-01844-GW
                                          6               WHATSAPP’S RESPONSE TO BLACKBERRY
                                                           SUPPLEMENTAL BRIEF RE ’236 PATENT
